—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Jones, J.), rendered February 29, 1996, convicting him of robbery in the second degree, grand larceny in the fourth degree, reckless endangerment in the first degree, unauthorized use of a vehicle in the third degree, and resisting arrest, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress statements he made to the police and physical evidence.
Ordered that the judgment is affirmed.
We find unpersuasive the defendant’s contention that the hearing court should have suppressed his statements and certain physical evidence as the fruit of his unlawful arrest. Having observed that the defendant was operating a vehicle with a damaged windshield, the police possessed a reasonable basis upon which to follow and attempt to detain him (see, Vehicle and Traffic Law § 375 [22]; People v Diaz, 232 AD2d 289; People v McGriff, 219 AD2d 829; see generally, People v Ingle, 36 NY2d 413, 420). The defendant’s failure to pull over, his reckless operation of the vehicle, his commission of several additional traffic infractions, and the receipt by police of information that the vehicle had been reported stolen, provided ample probable cause for the defendant’s arrest following his flight from the vehicle (see, People v Ellis, 62 NY2d 393; People v Shepherd, 239 AD2d 445; People v Ardila, 159 AD2d 710).
Furthermore, we perceive no error in the court’s determination that the defendant’s statements were voluntarily made (see, People v Anderson, 42 NY2d 35, 38-39).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpre*562served for appellate review or without merit. Miller, J. P., Sullivan, Friedmann and McGinity, JJ., concur.